   Case 2:19-cv-00444-TS Document 25 Filed 12/06/19 PageID.83 Page 1 of 2

Curtis R. Hussey, Esq. (USB #5488)
Hussey Law Firm, LLC
82 Plantation Pointe Road #288
Fairhope, AL 36532
Telephone: (801) 358-9231
E-mail: chussey@lemberglaw.com

Of Counsel to
Lemberg Law, LLC
43 Danbury Road
Wilton, CT 06897
Telephone: (203) 653-2250
Facsimile: (203) 653-3424

Attorneys for Plaintiff,
Laurie Roof

                           IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF UTAH
                                     CENTRAL DIVISION

______________________________________
                                          :
Laurie Roof,                              :
                                          : Civil Action No.: 2:19-cv-00444-TS-PMW
                                          :
                    Plaintiff,            :
       v.                                 :
                                          :                                                        (
Synchrony Bank; and DOES 1-10, inclusive, :
                                          :                                                        (
                    Defendant.            :                                                        D
                                          :                                                        R
______________________________________ :                                                           H
                                STIPULATION OF DISMISSAL

       IT IS HEREBY STIPULATED AND AGREED by and between the parties and/or their

respective counsel as follows that, pursuant to FRCP 41(a)(1)(A)(ii), the above-captioned action

is hereby discontinued against Synchrony Bank without prejudice and without costs to any party.



 Laurie Roof                                 Synchrony Bank

 ___/s/ Curtis R. Hussey__________           __/s/ Aaron Waite_____________

 Curtis R. Hussey, Esq.                      Aaron Waite, Esq.
 Attorney for Plaintiff                      Attorney for Defendant
   Case 2:19-cv-00444-TS Document 25 Filed 12/06/19 PageID.84 Page 2 of 2



                                CERTIFICATE OF SERVICE

        I hereby certify that on December 6, 2019, a true and correct copy of the foregoing
Stipulation of Dismissal was served electronically by the U.S. District Court for the District of
Utah Electronic Document Filing System (ECF) and that the document is available on the ECF
system.
                                             By_/s/ Curtis R. Hussey_________
                                                  Curtis R. Hussey
